DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed December 29, 2020, has been entered.  Prior to the amendment, claims 1-25 were pending in the application.  In the amendment, claims 6-7, 13-14, and 19-20 are canceled.  Accordingly, after entry of the amendment, claims 1-5, 8-12, 15-18, and 21-25 are pending; of these, claims 21-25 are withdrawn from further consideration as being directed to a non-elected invention and claims 1-5, 8-12, and 15-18 are active.  Of the active claims 1-5, 8-12, and 15-18, claims 1, 9, and 16 are independent.  Claims 1-5, 8-12, and 15-18 have been examined in the present Office action.
 
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ribs having a profile that includes a radially inwardly directed cup-shape smoothly transitioning into a radially outwardly directed cup-shape on the leading end, conical-shaped tip portion (50) (as required, for example, by independent claims 9 and 16) and the ribs having a profile that includes a radially inwardly directed cup-shape smoothly transitioning into a  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
5.	Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bauschulte et al., U.S. Patent Application Publication No. 2002/0164215 (“Bauschulte”) in view of Sollami, U.S. Patent No. 6,341,823.
Bauschulte discloses a cutter bit (see, e.g., Fig 4a) having a leading end conical-shaped tip portion (i.e., the tip 2 of the insert 1, shown in more detail, for example, in Figs. 1a-1c and 2a-2c), a rearward, frustoconical-shaped tip portion (i.e., the transition region 3 of the insert 1) extending axially rearwardly from the leading end tip portion 2, an annular ledge (e.g., foot portion 4 of the insert 1 and/or the portion of the head 12 shown surrounding the foot portion 4 in Fig. 4a) extending radially outwardly from a trailing edge of the rearward tip portion 3, a frustoconical-shaped body portion (head 12; Fig. 4a) extending axially rearwardly from an outer circumferential edge of the ledge, a cylindrical collar portion (i.e., the collar portion below the head 12 in Fig. 4a), and a trailing end cylindrical shaped shank (shaft 11).  Bauschulte further discloses a plurality of circumferentially-spaced ribs projecting radially outwardly from an outer peripheral surface of, for example, the rearward tip portion 3 (see the edges 6).  Bauschulte does not specifically disclose ribs having a profile that includes a radially inwardly directed cup-shape smoothly transitioning into a radially outwardly directed cup-shape, as recited in claim 1.
In the same field of endeavor, Sollami discloses a cutter bit (rotatable cutting tool 10; Figs. 1-4) having axially-extending ribs (fins 28).  Sollami teaches providing each rib with a profile that includes a radially inwardly directed cup-shape (e.g., at the notched portion 30; see Fig. 4) that smoothly transitions into a radially outwardly directed cup-shape (e.g., at the area where the reference numeral “28” is directed in Fig. 4).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Sollami, to provide the ribs on the Bauschulte tool with notched portions (and the resulting inwardly/outwardly 
	With respect to claim 2, the outer peripheral surface of the Bauschulte body portion 12 includes a concave profile (e.g., where the body portion 12 transitions into the cylindrical collar portion; see Fig. 4a).

6.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al., U.S. Patent No. 6,196,636 (“Mills”) in view of Sollami, U.S. Patent No. 6,341,823.
	Mills discloses a cutter bit (cutting tool 10; e.g., Fig. 1) having a leading end conical-shaped tip portion (i.e., first portion 20 of bit insert 14; see Fig. 4), a rearward, frustoconical-shaped tip portion (i.e., the second portion 22 of the insert 14) extending axially rearwardly from the leading end tip portion 20, an annular ledge (see, e.g., flange 60 in Figs. 2-3) extending radially outwardly from a trailing edge of the rearward tip portion 22 (e.g., second end 64 of the insert 14) , a frustoconical-shaped body portion (see, e.g., the frustoconical area where the reference numeral 12 is directed in Fig. 1) extending axially rearwardly from an outer circumferential edge of the ledge, a cylindrical collar portion (e.g., the collar defining the largest diameter of the tool in Fig. 1), and a trailing end cylindrical shaped shank (i.e., the shank portion extending rearwardly form the collar portion in Fig. 1).  Mills further discloses a plurality of circumferentially-spaced ribs projecting radially outwardly from an outer peripheral surface of the leading end tip portion 20 (see the edges 28 in Figs. 5-6) and of the rearward tip portion 22 (see the edges 34) and that an outer peripheral surface of the body portion 12 is devoid of any projecting ribs (see Fig. 1).  Mills does not specifically 
In the same field of endeavor, Sollami discloses a cutter bit (rotatable cutting tool 10; Figs. 1-4) having axially-extending ribs (fins 28).  Sollami teaches providing each rib with a profile that includes a radially inwardly directed cup-shape (e.g., at the notched portion 30; see Fig. 4) that smoothly transitions into a radially outwardly directed cup-shape (e.g., at the area where the reference numeral “28” is directed in Fig. 4).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Sollami, to provide the ribs on the Mills tool with notched portions (and the resulting inwardly/outwardly cup-shape profile discussed above), in order to provide a more fluid flow of material being excavated along the cutter bit during use (see e.g., Sollami at col. 3, lines 16-28).

7.	Claims 9-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bauschulte et al., U.S. Patent Application Publication No. 2002/0164215 (“Bauschulte”) in view of Mills et al., U.S. Patent No. 6,196,636 (“Mills”) and Sollami, U.S. Patent No. 6,341,823.
	Bauschulte discloses a cutter bit (see, e.g., Fig 4a) having a leading end conical-shaped tip portion (i.e., the tip 2 of the insert 1 (shown in more detail, for example, in Figs. 1a-1c and 2a-2c), a rearward, frustoconical-shaped tip portion (i.e., the transition region 3 of the insert 1) extending axially rearwardly from the leading end tip portion 2, an annular ledge (e.g., foot portion 4 of the insert 1 and/or the portion of the head 12 
In the same field of endeavor, Mills discloses a cutter bit (cutting tool 10; e.g., Fig. 1) having a leading end conical-shaped tip portion (i.e., first portion 20 of bit insert 14; see Fig. 4), a rearward, frustoconical-shaped tip portion (i.e., the second portion 22 of the insert 14) extending axially rearwardly from the leading end tip portion 20, an annular ledge (see, e.g., flange 60 in Figs. 2-3) extending radially outwardly from a trailing edge of the rearward tip portion 22 (e.g., second end 64 of the insert 14), and a body portion (e.g., the area where the reference numeral 12 is directed in Fig. 1) extending axially rearwardly from an outer circumferential edge of the ledge.  Mills teaches providing a plurality of circumferentially-spaced ribs projecting radially outwardly from an outer peripheral surface of both the rearward tip portion 22 (see the edges 34) and of the leading end tip portion 20 (see the edges 28 in Figs. 5-6).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Mills, to provide ribs on the Bauschulte leading end tip portion, in order to enhance the rotation-inducing 
Bauschulte further does not specifically disclose ribs having a profile that includes a radially inwardly directed cup-shape smoothly transitioning into a radially outwardly directed cup-shape, as recited in claims 9 and 16.
In the same field of endeavor, Sollami discloses a cutter bit (rotatable cutting tool 10; Figs. 1-4) having axially-extending ribs (fins 28).  Sollami teaches providing each rib with a profile that includes a radially inwardly directed cup-shape (e.g., at the notched portion 30; see Fig. 4) that smoothly transitions into a radially outwardly directed cup-shape (e.g., at the area where the reference numeral “28” is directed in Fig. 4).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Sollami, to provide the ribs on the Bauschulte tool, as modified by the teaching in Mills, with notched portions (and the resulting inwardly/outwardly cup-shape profile discussed above), in order to provide a more fluid flow of material being excavated along the cutter bit during use (see e.g., Sollami at col. 3, lines 16-28).

	With respect to claim 16, as discussed above, Bauschulte discloses that the cutting tool of Figs. 4a-4b includes ribs (edges 14; Figs. 4a-4b) projecting from an outer surface of the body portion 12.  Bauschulte, however, also discloses another version of the tool in Fig. 3 that includes the plurality of circumferentially-spaced ribs (i.e., the edges 6) on the rearward tip portion 3 of the insert 1 but omits ribs on the body portion 12.  It would have been obvious to a person of ordinary skill in the art at the time the .

Response to Arguments
8.	Applicant's arguments submitted in the response filed December 29, 2020, have been fully considered, as addressed below.
Applicant advances the following argument at page 12 of the response:

The Office Action apparently relies on cutting edges 6 and 14 of Bauschulte and cutting edges 28 and 34 of Mills for an alleged disclosure of “circumferentially-spaced ribs”. Applicant respectfully submits that this interpretation is incorrect. The cutting edges in Bauschulte and Mills are not reasonably interpreted as “ribs projecting radially outwardly from an outer peripheral surface,” as required by amended independent claims 1,9, and 16, and hence dependent claims 2-5, 8, 10-12, 15, 17, and 18.

	Applicant, thus, asserts that the interpretation that the cutting edges of Bauschulte and Mills constitute “ribs”, as recited in applicant’s claims, is improper (applicant, however, provides no specific reasons as to why this interpretation is believed to be improper).  In any event, in response to applicant’s argument, it is pointed out that, unless a special definition is provided in the specification, claim terms are to be afforded the broadest reasonable interpretation consistent with the ordinary and customary meaning of the term and consistent with the use of the claim term in the specification and drawings (as this use would be interpreted by one of ordinary skill in 
Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection advanced herein.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taitt et al. (U.S. 10,876,401) discloses a cutting tool having vanes (28, 30, 32); each of the vanes has a convex outer surface (104) that smoothly transitions into an adjacent concave outer surface (102).

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        





/M.A.G/Examiner, Art Unit 3672                     
February 22, 2021